Winslow, J.
The only negligence claimed by the plaintiff is that the motorman did not put on the brakes and slacken the speed of his car soon enough. Unless it is the duty of the motorman to slacken his speed and stop his car at the moment a horse upon the street within the range of his vision begins to show signs of uneasiness, this claim of negligence cannot be sustained. Such is not a motorman’s duty. The street-railway service is for the benefit of the entire public, and it cannot fulfill its legitimate purpose unless it is operated with some degree of celerity. To demand that a car must be slowed up or stopped every time a horse or team betrays signs of uneasiness would render it impossible for the company to perform its duty of reasonably rapid transportation of passengers. ^Neither the common law nor •the ordinance introduced imposes such a duty. Giving the plaintiff’s testimony its full effect, the facts are simply these: The motorman saw, or might have seen, at a distance of about 175 feet in advance, a gentle team driven by a full-grown man, which was beginning to prance or “ act up.” It was not on the track, but upon a well-traveled road at the side of the street-car track, nearly sixteen feet in width, and *168was in perfect safety. There is absolutely not a particle of evidence that the team seemed to be beyond control. The motorman waited until he was crossing Division street, which would be somewhere from forty to one hundred feet distant from the place of the accident, and then put on the brakes and threw off the current. Just as he was passing the team it backed suddenly around and threw the corner of the sleigh against the car. These facts do not, in our judgment, justify any inference of negligence on the part of the motorman. As we have before said, if such an inference can be drawn from them, it must be because a motorman is required to put on his brakes whenever he sees a horse in any part of the street show signs of apprehension. Such is not the law. If it were, street railways could not perform their duties to the public. Bishop v. Belle City St. R. Co. 92 Wis. 139.
By the Court.— Judgment affirmed.